DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claim 11 with regards to the non-statutory subject matter rejection under 35 U.S.C. 101, rejection with respect to the same has been withdrawn.
With respect to Applicant’s amendment of claims 1, 4, 5-6 and 8 with regards to minor informalities, the claim objections with respect to the same have been withdrawn.
With respect to Applicant’s amendment of claim 10 with regards to the interpretation under 35 U.S.C. 112(f), the interpretation with respect to the same has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
the claim recites on Line 6, “the target test device”, which should be, “the test target 
the claim recites on Line 7, “a test target device”, which should be, “the [[a]] test target device”, since “a test target device” is recited on Line 1 of Claim 1.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim recites on Line 3 “the computation result” which should be “a . Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim recites on Line 2 “the message” which should be “a . Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim recites on Line 2 “the message” which should be “a . Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the claim recites on Line 3 “the message” which should be “a . Appropriate correction is required.
Claims 2-9 are also objected to since they depend from one or more of objected Claims 1, 2 and 6, and as such inherit the same deficiencies.
Claim 11 is objected to because of the following informalities:  
the claim recites on Line 5, “the target test device”, which should be, “the test target 
the claim recites on Line 7, “a test target device”, which should be, “the [[a]] test target device”, since “a test target device” is recited on Line 2 of Claim 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 continue to be rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a device and method for judging a test performed on a target device. 
The limitations in Independent Claims 1, 10 and 11 of receiving output test signals from a test target device, checking values of the test signals against expected values and judging the performed test as a pass or fail based on the check results, as drafted, are a process that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitations which recite “processing circuitry configured to … check a value of the test target signal … against a first expected value; check a value of the test target signal … against a second expected value acquired by inverting each bit of the first expected value; judge a test on the test target device as pass or fail based on both of the check results; and passing or failing the test target device based on the judgement” as drafted, are processes that, under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recite the following additional elements “processing circuitry configured to sequentially receive, from the target test device, messages,” these limitations do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and outputting the results of the abstract idea, see MPEP 2106.05(g).  
Further, the “processing circuitry” element in Claim 1 and “computer readable medium having a test program” element in Claim 11 are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, see MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus failing to integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements which recite to “receive” data, “processing circuitry” and a “computer readable medium having a test program” amount to no more than mere instructions to apply the exception using well-known, routine and conventional generic computer component, and merely gathering data and outputting the results of the judicial exception which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, Claims 1, 10 and 11are not patent eligible under 35 U.S.C.101.
With regard to the individual dependent claims:
Claim 2 recites the additional elements, “the processing circuitry determines an initial value of the test target signal as the first expected value, computes a value acquired by inverting each bit of the initial value, and determines the computation result as the second expected value.” This limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, thus reciting the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 3 recites the additional elements, “the processing circuitry determines a first setting value which is in the range … as the first expected value and determines a second setting value which is in the range and is acquired by inverting each bit of the first setting value as the second expected value.” This limitation as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, thus reciting the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 4 recites the additional elements, “the processing circuitry checks a value of another signal adjacent to the test target signal … against a third expected value, and judges the test on the test target device as pass or fail based on the check result of the value of the test target signal and the check result of the value of the signal adjacent to the test target signal.” This limitation as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, thus reciting the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the additional element, “wherein the message including the test target signal includes an update bit…,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Claim 5 recites the additional element, “the processing circuitry checks a value of the update bit … against a fourth expected value, and judges the test on the test target device as pass or fail based on the check result of the value of the test target signal and the check result of the value of the update bit.” This further additional element as drafted, is also a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, thus reciting the abstract idea of a mental process.  This limitation encompasses a human mind carrying out this function through observation, evaluation judgment and/or opinion, or even with the aid of pen and paper. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the additional element, “wherein the test target signal and the one or more other signals are included, in individual periods, in the message … and a period of the test target signal is different from periods of any other signals,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 7 recites the additional element, “wherein the period of the test target signal is shorter than the periods of any other signals,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. selecting a particular type of data to be manipulated, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8 recites the additional element, “wherein the test device receives each of the one or more other signals at least once during execution of the test on the test target device,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. mere data gathering, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 9 recites the additional element, “wherein the processing circuitry notifies the test target device of the first expected value and the second expected value,” this limitation does nothing more than add insignificant extra solution activity to the judicial exception, i.e. mere data transferring or outputting, see MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US PGPUB 2006/0095823; hereinafter “Fujiwara”) in view of Chien (US PGPUB 2004/0203472; hereinafter “Chien”).
Claim 1: (Currently Amended)	
Fujiwara teaches a test device for testing a test target device including an application and a platform and being configured to sequentially transmit messages, the test device comprising:
a memory (Fig. 1: Fail Memory 50); and
processing circuitry configured to
sequentially receive, from the target test device, messages including a test target signal of a plurality of bits transmitted from a test target device ([0011] “a test apparatus for testing an electronic device that outputs an output signal in which bits of output data…”); 
check a value of the test target signal included in a message received during a first duration against a first expected value ([0016] “an expected value generating section for generating an expected value pattern of the output data to be outputted out of the DUT based on the test pattern, a logic comparator for comparing the output signal outputted out of the DUT corresponding to the test pattern with the expected value pattern to judge whether or not the DUT has a defect”); 
check a value of the test target signal included in a message received during a second duration different from the first duration against a second expected value acquired by inverting each bit of the first expected value ([0016] “an inversion cycle generating section for causing the expected value generating section to output a pattern in which the test pattern of the pertinent cycle is inverted as the expected value pattern for that cycle of the test pattern.” [0059] “The preceding cycle inversion expected value holding section 54 receives an inversion cycle expected value generated by the inversion cycle generating section 24 and outputs a signal in which the inversion cycle expected value is delayed by one cycle as an inversion cycle expected value of the preceding cycle.” [0058] “the comparator 58 judges if the calculated number of bits exceeds the preset number of bits under the same condition with the condition of judging if the DUT 110 inverts each output data per cycle and outputs it,” see Figure 5 of Fujiwara.);  
judge a test on the test target device as pass or fail based on both of the check results ([0056] “That is, when a fail occurs at least in either one of the L fail data and H fail data, the OR circuit 42 stores fail data FT indicating the fail in the fail memory 50. The use of the fail data FT allows the simple analysis of the DUT 110 to be carried out efficiently.”); and
passing of failing the test target device based on the judgement ([0033] “The fail memory 50 stores the result of comparison of the output signal and the expected value pattern per address in the DUT 110. It becomes possible to judge an address in the DUT 110 where an error occurs by analyzing the comparison result stored in the fail memory 50.”).

With further regard to Claim 1, Fujiwara does not teach the following, however, Chien teaches:
wherein the messages include the test target signal and one or more other signals ([0187] “during a transmission, one or more test signals may be transmitted as part of a preamble, midamble, and/or postamble of a message.” [0189] “in FIG. 30B, the message includes two data fields 3008 and 3010, with a midamble field 3012 included therebetween. The message also includes CRC field 3014. In the embodiment shown in FIG. 30B, the test signal may be contained in the midamble field 3012 of the message,” wherein the “test signal” and “data fields” are the “test target signal” and the “one or more other signals” respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Fujiwara with the message from the test target device including a test target signal and one or more signals as taught by Chien “in order to minimize the communication overhead” (Chien [0197]).

Claim 2:
Fujiwara in view of Chien teaches the test device of claim 1, and Fujiwara further teaches
wherein the processing circuitry determines an initial value of the test target signal as the first expected value, computes a value acquired by inverting each bit of the initial value, and determines the computation result as the second expected value ([0016] “an inversion cycle generating section for causing the expected value generating section to output a pattern in which the test pattern of the pertinent cycle is inverted as the expected value pattern for that cycle of the test pattern.” [0059] “The preceding cycle inversion expected value holding section 54 receives an inversion cycle expected value generated by the inversion cycle generating section 24 and outputs a signal in which the inversion cycle expected value is delayed by one cycle as an inversion cycle expected value of the preceding cycle.” [0064] “the inversion cycle generating section 24 causes the expected value generating section 26 to output a pattern in which the test pattern of that cycle is inverted as an expected value pattern for that cycle of the test pattern.”).

Claim 4: (Currently Amended)		
Fujiwara in view of Chien teaches the test device of claim 1, and Fujiwara further teaches
wherein the processing circuitry checks a value of another signal adjacent to the test target signal in the message received against a third expected value, and judges the test on the test target device as pass or fail based on the check result of the value BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/slgApplication No.: NEWDocket No.: 2565-0551PUS1 Page 5 of 8 of the test target signal and the check result of the value of the signal adjacent to the test target signal ([0058] “FIG. 5 is a chart showing one exemplary operation of the inversion cycle generating section 24. As the test pattern is fed to the inversion cycle generating section 24 from the pattern generating section 20, the preceding cycle data holding section 52 outputs a signal in which the test pattern is delayed by one cycle as shown in FIG. 5 as a test pattern of the preceding cycle,” wherein Fig. 5 of Fujiwara shows a plurality of 8-bit signal messages being tested, i.e. including the “signal adjacent to the test target signal”.).

Claim 10: (Currently Amended)	
Fujiwara teaches a test method for testing a test target device including an application and a platform and being configured to sequentially transmit messages, the method comprising:
sequentially receiving, from the test target device, messages including a test target signal of a plurality of bits ([0011] “a test apparatus for testing an electronic device that outputs an output signal in which bits of output data…”); 
checking a value of the test target signal included in a message received during a first duration against a first expected value ([0016] “an expected value generating section for generating an expected value pattern of the output data to be outputted out of the DUT based on the test pattern, a logic comparator for comparing the output signal outputted out of the DUT corresponding to the test pattern with the expected value pattern to judge whether or not the DUT has a defect” );
checking a value of the test target signal included during a message received in a second duration different from the first duration against a second expected value acquired by inverting each bit of the first expected value ([0016] “an inversion cycle generating section for causing the expected value generating section to output a pattern in which the test pattern of the pertinent cycle is inverted as the expected value pattern for that cycle of the test pattern.” [0059] “The preceding cycle inversion expected value holding section 54 receives an inversion cycle expected value generated by the inversion cycle generating section 24 and outputs a signal in which the inversion cycle expected value is delayed by one cycle as an inversion cycle expected value of the preceding cycle.” [0058] “the comparator 58 judges if the calculated number of bits exceeds the preset number of bits under the same condition with the condition of judging if the DUT 110 inverts each output data per cycle and outputs it,” see Figure 5 of Fujiwara.);
judging a test on the test target device as pass or fail based on both of the check results ([0056] “That is, when a fail occurs at least in either one of the L fail data and H fail data, the OR circuit 42 stores fail data FT indicating the fail in the fail memory 50. The use of the fail data FT allows the simple analysis of the DUT 110 to be carried out efficiently.”); and
passing of failing the test target device based on the judgement ([0033] “The fail memory 50 stores the result of comparison of the output signal and the expected value pattern per address in the DUT 110. It becomes possible to judge an address in the DUT 110 where an error occurs by analyzing the comparison result stored in the fail memory 50.”).

With further regard to Claim 10, Fujiwara does not teach the following, however, Chien teaches:
wherein the messages include the test target signal and one or more other signals ([0187] “during a transmission, one or more test signals may be transmitted as part of a preamble, midamble, and/or postamble of a message.” [0189] “in FIG. 30B, the message includes two data fields 3008 and 3010, with a midamble field 3012 included therebetween. The message also includes CRC field 3014. In the embodiment shown in FIG. 30B, the test signal may be contained in the midamble field 3012 of the message,” wherein the “test signal” and “data fields” are the “test target signal” and the “one or more other signals” respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Fujiwara with the message from the test target device including a test target signal and one or more signals as taught by Chien “in order to minimize the communication overhead” (Chien [0197]).

Claim 11: (Currently Amended) 	
Fujiwara teaches a non-transitory computer readable medium having stored thereon a test program for testing a test target device including an application and a platform and being configured to sequentially transmit messages, the test program causing a computer to execute:
a process of sequentially receiving, from the target test device, messages including a test target signal of a plurality of bits transmitted from a test target device ([0011] “a test apparatus for testing an electronic device that outputs an output signal in which bits of output data…”); 
a process of checking a value of the test target signal included during a message received in a first duration against a first expected value ([0016] “an expected value generating section for generating an expected value pattern of the output data to be outputted out of the DUT based on the test pattern, a logic comparator for comparing the output signal outputted out of the DUT corresponding to the test pattern with the expected value pattern to judge whether or not the DUT has a defect”); 
a process of checking a value of the test target signal included during a message received in a second duration different from the first duration against a second expected value acquired by inverting each bit of the first expected value ([0016] “an inversion cycle generating section for causing the expected value generating section to output a pattern in which the test pattern of the pertinent cycle is inverted as the expected value pattern for that cycle of the test pattern.” [0059] “The preceding cycle inversion expected value holding section 54 receives an inversion cycle expected value generated by the inversion cycle generating section 24 and outputs a signal in which the inversion cycle expected value is delayed by one cycle as an inversion cycle expected value of the preceding cycle.” [0058] “the comparator 58 judges if the calculated number of bits exceeds the preset number of bits under the same condition with the condition of judging if the DUT 110 inverts each output data per cycle and outputs it,” see Figure 5 of Fujiwara.);
a process of judging a test on the test target device as pass or fail based on both of the check results ([0056] “That is, when a fail occurs at least in either one of the L fail data and H fail data, the OR circuit 42 stores fail data FT indicating the fail in the fail memory 50. The use of the fail data FT allows the simple analysis of the DUT 110 to be carried out efficiently.”); and
a process of passing of failing the test target device based on the judgement ([0033] “The fail memory 50 stores the result of comparison of the output signal and the expected value pattern per address in the DUT 110. It becomes possible to judge an address in the DUT 110 where an error occurs by analyzing the comparison result stored in the fail memory 50.”).

With further regard to Claim 11, Fujiwara does not teach the following, however, Chien teaches:
wherein the messages include the test target signal and one or more other signals ([0187] “during a transmission, one or more test signals may be transmitted as part of a preamble, midamble, and/or postamble of a message.” [0189] “in FIG. 30B, the message includes two data fields 3008 and 3010, with a midamble field 3012 included therebetween. The message also includes CRC field 3014. In the embodiment shown in FIG. 30B, the test signal may be contained in the midamble field 3012 of the message,” wherein the “test signal” and “data fields” are the “test target signal” and the “one or more other signals” respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Fujiwara with the message from the test target device including a test target signal and one or more signals as taught by Chien “in order to minimize the communication overhead” (Chien [0197]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Chien as applied to claim 2 above, and further in view of Wong et al. (US Patent 5,682,352; hereinafter “Wong”).
Claim 3:		
Fujiwara in view of Chien teaches all the limitations of claim 2 as described above. Fujiwara in view of Chien does not teach the following, however, Wong teaches:
wherein when at least either of the initial value and the computation result is out of a range of the test target signal, the processing circuitry determines a first setting value which is in the range and is different from the initial value as the first expected value and determines a second setting value which is in the range and is acquired by inverting each bit of the first setting value as the second expected value (Col. 4 Ln. 45: “Voltages VL and VH are the boundaries of the acceptable voltage range for analog output signal DOUT.” Col. 5 Ln. 8: “a digital test can change digital control signals so that a gap between voltages VH and VL incrementally decreases until test result signal indicates the signal read from the memory cell is outside the range from VL to VH or incrementally increases until test result signal indicates the signal read from the memory cell is within the range from VL to VH.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test device as disclosed by Fujiwara in view of Chien with the test signal range determination as taught by Wong as this improves the operation of the test device “Since the test circuits are integrated on-chip, noise during testing can be minimized, and very high accuracy resolution testing can be achieved” (Wong Col. 2 Ln. 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Chien as applied to claim 1 above, and further in view of Yau et al. (US Patent 5,570,374; hereinafter “Yau”).
Claim 5: (Currently Amended)		
Fujiwara in view of Chien teaches all the limitations of claim 1 as described above. Fujiwara in view of Chien does not teach the following, however, Yau teaches:
wherein the message including the test target signal includes an update bit indicating whether the value of the test target signal has been updated (Col. 2 Ln. 66: “In response to the SBIST signal, each of the BIST'd elements 121 -12m executes a self-testing routine in accordance with its particular structure. The results of the self-testing undertaken by each of the elements 121 -12m are reflected in the status of a flag (not shown), referred to as a BIST flag.”), and
the processing circuitry checks a value of the update bit included in the message received against a fourth expected value, and judges the test on the test target device as pass or fail based on the check result of the value of the test target signal and the check result of the value of the update bit (Col. 4 Ln. 43: “an element within the stage 14.sub.i may complete its BIST routine, then generate a binary one level BF to indicate a fault, and thereafter reset its BIST flag so as to now generate a binary zero BF signal.” Col. 5 Ln. 8: “If the RB signal is zero and one or more of the BF signals is at a binary zero level, that is, BF'=0 (indicating a stuck-at-zero condition of one or more of the elements in the stage), then the Fail state 26 is entered. Conversely, if the RB signal is a binary zero, but all of the BF signals from the elements in the stage 14i are a binary one (indicating a successful test and BIST flag check), then the Pass state 30 is entered.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test device as disclosed by Fujiwara in view of Chien with the update bit as taught by Yau since “there is a need for a built-in self-test control network for scheduling the self-testing of a plurality of different types of BIST'd elements, and for latching the collective test signatures of the elements so as to reduce the complexity of the test controller” (Yau Col. 1 Ln. 59).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Chien as applied to claim 1 above, and further in view of Chakrabarti et al. (US PGPUB 2015/0319072; hereinafter “Chakrabarti”).
Claim 6: (Currently Amended)		
Fujiwara in view of Chien teaches all the limitations of claim 1 as described above. Fujiwara in view of Chien does not teach the following, however, Chakrabarti teaches:
wherein the test target signal and the one or more other signals are included, in individual periods, in the message transmitted from the test target device, and a period of the test target signal is different from periods of any other signals ([0021] “a test message, such as a frame, a packet, a datagram, a user datagram protocol (UDP) packet, a transport control protocol (TCP) packet, or a protocol data unit (PDU), may include fuzzed data. In this example, fuzzed data may include one or more parameter values (e.g., in a header portion of the test message) and/or user data that is random, invalid, or unexpected data. In some embodiments, test messages that include fuzzed data may conform to a specific protocol and/or may otherwise appear normal or valid,” wherein Fig. 2 of Chakrabarti shows the “fuzzed data”, i.e. the “test target signal”, as comprising a portion, i.e. “individual period”, of a transmitted message.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test device as disclosed by Fujiwara in view of Chien with the message configuration as taught by Chakrabarti since “it may be desirable to test the resources under non-trivial load conditions that mirror or closely approximate real world scenarios” (Chakrabarti [0020]).

Claim 7:
Fujiwara in view of Chien and Chakrabarti teaches the test device of claim 6 and Chakrabarti further teaches wherein the period of the test target signal is shorter than the periods of any other signals ([051] “Referring to FIG. 2… Preamble 202 may represent a seven octet (e.g., seven bytes) data portion… Destination address 204 may represent a six octet data portion… Source address 206 may represent a six octet data portion… TLP value 208 may represent a two octet data portion… User data 210 may represent a data portion (e.g., generally between 46 and 1500 octets in size)… EDC 212 may represent a four octet data portion.” [0052] “Fuzzed data 214 may represent a data portion of various octets and may include any information for testing DUT 106,” see also Fig. 2 of Chakrabarti.).

Claim 8: (Currently Amended)	
Fujiwara in view of Chien and Chakrabarti teaches the test device of claim 6 and Chakrabarti further teaches wherein the test device receives each of the one or more other signals at least once during execution of the test on the test target device ([0105] “FTM 102 may use stored state information to identify test message 200 in a first test and may generate multiple versions of test message 200, each having different fuzzed parameter values. In this example, a second test may send the different versions of test message 200 to see if DUT experiences issues with one or more of these different versions of test message 200.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Chien as applied to claim 1 above, and further in view of Nakaya (US PGPUB 2009/0138770; hereinafter “Nakaya”).
Claim 9:	
Fujiwara in view of Chien teaches all the limitations of claim 1 as described above. Fujiwara in view of Chien does not teach the following, however, Nakaya teaches:
wherein the processing circuitry notifies the test target device of the first expected value and the second expected value ([0118] “At first step 500, one or more items of test configuration data, test input data corresponding to each test configuration, one item of transfer configuration data, and expected value data corresponding to the test input data are prepared. They are referred to as a test data set.” [0119] “Next, the test data set is loaded into the reconfigurable device (FIG. 6),” wherein the “reconfigurable device” is the “test target device”. [0141] “at step 560 in FIG. 16, the test result data is compared with the expected value over N clocks.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the test device as disclosed by Fujiwara in view of Chien with the notification of excepted values as taught by Nakaya “so that a large number of tests can be made without communicating data to/from the outside of the device… [since] once configuration data is loaded, tests can be performed afterward based only on movements of data within the device, so that high-speed test can be made without being limited by the speed of the test bus” (Nakaya [0144]).

Response to Arguments
Applicant's arguments with respect to the outstanding 35 U.S.C. 101 rejection, Pages 6-7 of the Remarks filed February 2, 2022, have been fully considered but they are not persuasive. The Applicant states, Page 6 Paragraph 6 of the Remarks, that, “Receiving the messages from the test device amounts to significantly more because receipt of the messages from the test device with the proper information is what is being tested. Therefore, the messages are a significant part of the inventive process/apparatus,” the Office respectfully disagrees. 
The relevant amended language of Claim 1 recites, “sequentially receive, from the target test device, messages including a test target signal of a plurality of bits and one or more other signals transmitted from a test target device”. The Office contends that this amended limitation continues to do nothing more than add insignificant extra solution activity to the judicial exception, i.e. data gathering, see MPEP 2106.05(g). In particular MPEP 2106.05(g)(3) recites the following guidance, “(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).” The Office contends that all uses of the recited judicial exception, i.e. validating test signals included in a message from a device being tested, would necessarily require a step of receiving messages which include a test signal to be validated. Therefore, for the reasons discussed above, the Office the 35 U.S.C. 101 rejection of Claims 1-11 has been maintained because the claimed invention is directed to an abstract idea without significantly more.

With respect to the Applicant’s arguments regarding the newly amended limitations of Claims of Claims 1, 10 and 11, Page 7 Paragraph 7 of the Remarks, the arguments regarding these newly amended limitations have been fully considered but are moot in view of the new grounds of rejection, particularly the Chien reference.
With respect to the Applicant’s further arguments, Pages 7-10 of the Remarks, that the features of Claims 2-9 are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1, and as such the Office directs the Applicant to the response above regarding these arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/CRAIG C DORAIS/Primary Examiner, Art Unit 2194